SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 28, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51485 RUTH’S HOSPITALITY GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 72-1060618 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1030 W. Canton Avenue, Suite 100
